MEMORANDUM **
Jasmine Benjamin-Sohal appeals the judgment dismissing her action for failure to state a claim. We have jurisdiction under 28 U.S.C. § 1291. We review de novo, Ove v. Gwinn, 264 F.3d 817, 821 (9th Cir.2001), and we affirm.
*555Benjamin-Sohal contends that the statute of limitations does not bar relief. We disagree.
Benjamin-Sohal’s claim for intentional infliction of emotional distress is barred because it was filed more than one year after she discovered her cause of action. See Cal.Code Civ. Proc. § 340(3); Magpali v. Farmers Group, Inc., 47 Cal.App.4th 1024, 55 Cal.Rptr.2d 225, 234 (Cal.Ct.App. 1996). Her claims involving fraud are barred because they were filed more than three years after she discovered these causes of action. See Cal.Code Civ. P. § 338(d); Magpali, 55 Cal.Rptr.2d at 233. Her claim against Pacific Bell Telephone Company is barred by the six-month statute of limitations governing actions under section 301 of the Labor Management Relations Act, 1947, 29 U.S.C. § 185. See DelCostello v. Int’l Bhd. of Teamsters, 462 U.S. 151, 169-72, 103 S.Ct. 2281, 76 L.Ed.2d 476 (1983).
We reject Benjamin-Sohal’s contentions regarding res judicata, preemption, and equitable estoppel.
We deny Benjamin-Sohal’s “Ex Parte Application for Order for Leave of Court.”
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.